DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 10/07/2021.
Claims 1, 3, 8, 10, 22 and 24 have been amended.
Claim 22 objection withdrawn as it has been amended.
Claims 1-7 and 22-26 rejection under 35 U.S.C. 112(b) withdrawn as they have been amended.
Response to Arguments
Applicant's arguments filed on 10/07/2021 have been fully considered but they are not persuasive. 
Applicant argued in its Remarks pages 12-13 that Yoon does not teach or suggest that the measurement configuration information may comprise a transmission configuration of the SSB actually transmitted on each of the at least one BWP. As a result, Yoon does not disclose at least the above limitation which was in claim 3 previously and now in amended claim 1. Applicant also concludes that none of the cited documents remedies the deficiencies of Yoon with respect to amended claim 1. 
Examiner respectfully disagrees. In rejecting previous claim 3 limitation of “wherein the measurement configuration information comprises: a transmission configuration of the SS .  
Allowable Subject Matter
Claims 6 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the features of the local measurement gap is equal to a sum of a transmission time of T SS blocks and a tuning time at each of two sides of the T SS blocks, wherein T is an integer greater than or equal to 1, and when T is greater than 1, the T SS blocks are consecutive in a time domain are non-obvious over the prior arts.  The closest prior art of record Yoon teaches a method for measuring a Synchronization Signal Block (SSB) by a terminal in a wireless communication system but does not teach the features of calculating the local measurement gap using the SS Block transmission time and a tuning time by the claims 6 and 14 and therefore the claims are allowable over the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 11-13, 22, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2020/0120622, hereinafter “Yoon”) in view of Yi et al. (US 2020/0136878, hereinafter “Yi”).
For claims 1 and 22, Yoon discloses A measurement gap determination method, comprising: 
receiving, by a User Equipment (UE), measurement configuration information transmitted from a network side device (the gNodeB can provide the UE with the information of the SSB for the serving cell including the presence of the SSB, the periodicity of the SSB, ATSS information, etc. through a connection configuration message. In addition, if mobility is supported in the configured BWP, the information of the SSB for neighbor cells can be included in the connection configuration message; see par. 0123-0124 and Fig. 10), wherein the measurement configuration information is measurement configuration information of a Synchronization Signal (SS) block actually transmitted (see Actual Transmitted Synchronization Signal Blocks (ATSSs) in par. 0122) on at least one Bandwidth Part (BWP) (…only the maximum number of SSBs that can be allocated within a component carrier is defined, but the number of and
determining, by the UE, a measurement gap for the measurement of the SS block on the at least one BWP (When at least one BWP in one component carrier is allocated to a UE, at least one BWP containing an SSB should be allocated to support the mobility of the UE even if the frequency or measurement gap is changed by frequency retuning or measurement gap configuration; see par. 0118) in accordance with the measurement configuration information (an SSB measurement gap is configured for a UE. By using an SSB based on the measurement gap, the UE performs cell detection and then obtains timing information for the detected cell and the SSB RSRP for the detected cell; see par. 0205); and 
measuring, by the UE, the SS block on the at least one BWP in the measurement gap (a UE with wide bandwidth capability can detect a plurality of SSBs and measure RSRP using all of the detected SSBs. However, the UE can performs handover from a source cell to a target cell in cell level and measure RSRP sufficiently by using only single SSB among the plurality of SSBs, and it is more efficient in terms of power consumption and UE complexity; see par. 0118-0119).
Yoon suggests that in the case of a serving cell, other channels such as a paging message, a PDSCH, etc. cannot be transmitted on the resource elements (REs) used for transmitting an SSB, but the transmission of other channels may be allowed on the resources where SSB transmission is possible but no SSB is transmitted, that is, the resources where no the UE operates at the BWP on which no SS block is transmitted when the UE receives the measurement configuration information (The UE may operates at a current active BWP, before performing the measurement. The current active BWP may not include the SS blocks. The UE may perform fallback to the current active BWP, after performing the measurement; see Yi par. 0140 and also 0090-0094 and Figs. 9-10). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yi's arrangement in Yoon's invention to reliably perform measurements in a switched BWP, specifically, when the UE is configured to measure SS blocks, it can be avoided that there is no SS blocks in an active BWP (see Yi par. 0009).
Specifically for claim 22, Yoon discloses A UE, comprising a transceiver a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor; wherein the transceiver is configured to (FIG. 11 is a block diagram illustrating components of a transmitting device 10 and a receiving device 20 which implement the present disclosure; see par. 0229 and Fig. 11). 
For claims 4, 11 and 25, Yoon does not explicitly disclose The measurement gap determination method according to claim 3, wherein the measurement configuration information further comprises at least one of: an index table of the BWPs to be measured by the UE, a SS block set to be measured by the UE in each BWP in the index table, a period of a Radio Resource Management (RRM) measurement for each BWP in the index table, a start time of the RRM measurement for each BWP in the index table, and a stop time of the RRM The measurement gap determination method according to claim 3, wherein the measurement configuration information further comprises at least one of: an index table of the BWPs to be measured by the UE, a SS block set to be measured by the UE in each BWP in the index table, a period of a Radio Resource Management (RRM) measurement for each BWP in the index table, a start time of the RRM measurement for each BWP in the index table, and a stop time of the RRM measurement for each BWP in the index table, and a measurement report period (In terms of RRM measurement, a UE may be configured with RRM measurement bandwidth/frequency information. The RRM measurement bandwidth/frequency may be separately managed from BWP configurations. In order not to incur any interruption in terms of data scheduling, at least one BWP configuration may include measurement configuration. In RRM measurement configuration based on CSI-RS or based on SS block, a UE may be configured with BWP index which can be active at measurement timing; see Yi par. 0096, 0119, 0124-0127). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yi's arrangement in Yoon's invention to reliably perform measurements in a switched BWP, specifically, when the UE is configured to measure SS blocks, it can be avoided that there is no SS blocks in an active BWP (see Yi par. 0009).
For claims 5, 13 and 26, Yoon does not explicitly disclose The measurement gap determination method according to claim 1, wherein the determining, by the UE, the measurement gap for the measurement of the SS block on the at least one BWP in accordance with the measurement configuration information comprises: when the at least one BWP is one BWP, determining, by the UE, a measurement gap pattern for the measurement of the SS block The measurement gap determination method according to claim 1, wherein the determining, by the UE, the measurement gap for the measurement of the SS block on the at least one BWP in accordance with the measurement configuration information comprises: when the at least one BWP is one BWP, determining, by the UE, a measurement gap pattern for the measurement of the SS block on the BWP in accordance with the measurement configuration information, wherein the measurement gap pattern comprises at least one local measurement gap of the BWP; or when the at least one BWP comprises at least two BWPs, determining, by the UE, a measurement gap pattern for the measurement of the SS block on the at least two BWPs in accordance with the measurement configuration information, wherein the measurement gap pattern comprises a measurement gap pattern of each of the at least two BWPs, and the measurement gap pattern of each BWP comprises at least one local measurement gap of the BWP (At least one BWP may include SS block, and a UE may expect to retune or to be activated with the BWP containing SS block whenever the measurement is necessary. For example, in every SS block or every period configured by SMTC, a UE may assume that BWP(s) containing SS block is activated. This may be ensured by the 
For claim 7, Yoon does not explicitly disclose The measurement gap determination method according to claim 1, wherein no data service is provided by the network side device for the UE in the measurement gap. Yi discloses The measurement gap determination method according to claim 1, wherein no data service is provided by the network side device for the UE in the measurement gap (If a UE is not configured with associated active BWP(s), a UE may not be required to monitor control/data or transmit control/data during the measurement (in terms of transmission, the capability may be determined only in case of inter-frequency measurement outside of the carrier). The measurement duration may be determined similarly as to determine the duration of active BWP(s). In terms of necessary gap between measurements for any retuning/BW adaptation, a UE may create the gap by not receiving/ transmitting any data between the measurements. Explicit measurement gaps may be configured or explicit active duration of the BWP containing RRM measurement bandwidth/frequency may also be configured; see Yi par. 0098). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yi's arrangement in Yoon's 
For claim 8, Yoon discloses A measurement gap determination method, comprising: 
generating, by a network side device, measurement configuration information of a SS block actually transmitted (see Actual Transmitted Synchronization Signal Blocks (ATSSs) in par. 0122) on at least one BWP (…only the maximum number of SSBs that can be allocated within a component carrier is defined, but the number of actually allocated SSBs can be freely configured by a gNodeB. Meanwhile, even though a plurality of SSBs are transmitted in a component carrier, the plurality of SSBs do not need to be broadcasted to UEs, and the frequency locations of the SSBs in a bandwidth part (BWP) may be UE-specifically signaled while a connection is configured or reconfigured; see par. 0115-0116); and 
transmitting, by the network side device, the measurement configuration information to a UE (the gNodeB can provide the UE with the information of the SSB for the serving cell including the presence of the SSB, the periodicity of the SSB, ATSS information, etc. through a connection
configuration message. In addition, if mobility is supported in the configured BWP, the information of the SSB for neighbor cells can be included in the connection configuration message; see par. 0123-0124 and Fig. 10), 
Yoon suggests that in the case of a serving cell, other channels such as a paging message, a PDSCH, etc. cannot be transmitted on the resource elements (REs) used for transmitting an SSB, but the transmission of other channels may be allowed on the resources wherein the UE operates at the BWP on which no SS block is transmitted when the network side device transmits the measurement configuration information to the UE (The UE may operates at a current active BWP, before performing the measurement. The current active BWP may not include the SS blocks. The UE may perform fallback to the current active BWP, after performing the measurement; see Yi par. 0140 and also 0090-0094 and Figs. 9-10). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yi's arrangement in Yoon's invention to reliably perform measurements in a switched BWP, specifically, when the UE is configured to measure SS blocks, it can be avoided that there is no SS blocks in an active BWP (see Yi par. 0009).
For claim 12, Yoon discloses The measurement gap determination method according to claim 8, further comprising: 
determining, by the network side device, measurement gap for the measurement of the SS block on the at least one BWP by the UE (When at least one BWP in one component carrier is allocated to a UE, at least one BWP containing an SSB should be allocated to support the mobility of the UE even if the frequency or measurement gap is changed by frequency retuning or measurement gap configuration; see par. 0118) in accordance with the measurement configuration information (an SSB measurement gap is configured for a UE. By 
Yoon does not explicitly disclose wherein no data service is provided by the network side device for the UE in the measurement gap. Yi discloses wherein no data service is provided by the network side device for the UE in the measurement gap (If a UE is not configured with associated active BWP(s), a UE may not be required to monitor control/data or transmit control/data during the measurement (in terms of transmission, the capability may be determined only in case of inter-frequency measurement outside of the carrier). The measurement duration may be determined similarly as to determine the duration of active BWP(s). In terms of necessary gap between measurements for any retuning/BW adaptation, a UE may create the gap by not receiving/ transmitting any data between the measurements. Explicit measurement gaps may be configured or explicit active duration of the BWP containing RRM measurement bandwidth/frequency may also be configured; see Yi par. 0098). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yi's arrangement in Yoon's invention to reliably perform measurements in a switched BWP, specifically, when the UE is configured to measure SS blocks, it can be avoided that there is no SS blocks in an active BWP (see Yi par. 0009).
For claim 28, Yoon discloses A network side device, comprising a transceiver, a memory, a processor, and a computer program stored in the memory and configured to be executed by the processor, wherein 
the processor is configured to read the computer program stored in the memory to implement the measurement gap determination method according to claim 8 (FIG. 11 is a . 
Claims 2, 3, 9, 10, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Yi and further in view of Ko et al. (US 2019/0387485, hereinafter “Ko”), and further in view of Ko et al. (US 2019/0200306, hereinafter “Ko’306”).
For claim 2 and 23, the combination of Yoon and Yi does not explicitly disclose The measurement gap determination method according to claim 1, wherein the measurement configuration information of the SS block actually transmitted on the at least one BWP comprises: measurement configuration information of N SS blocks in M SS blocks actually transmitted on the at least one BWP, wherein the N SS blocks are first N SS blocks in the M SS blocks ranked in a descending order of detection probabilities, the detection probabilities are detection probabilities of the UE for the SS blocks, N is an integer greater than or equal to 1, and M is an integer greater than or equal to N. Ko discloses The measurement gap determination method according to claim 1, wherein the measurement configuration information of the SS block actually transmitted on the at least one BWP comprises: measurement configuration information of N SS blocks in M SS blocks actually transmitted on the at least one BWP (the number of candidates for transmitting an SS block is restricted according to network environment. For example, the number of candidates may vary depending on subcarrier spacing to which an SS block is assigned. In this case, it may be able to inform a connected/idle mode UE of a position at which an SS block is actually transmitted. Actual transmitted SS/PBCH block indication indicating the position at which the SS block is actually transmitted can be used for utilizing a resource ( e.g., rate matching) for a serving cell 
The combination of Yoon, Yi and Ko does not explicitly disclose wherein the N SS blocks are first N SS blocks in the M SS blocks  ranked in a descending order of detection probabilities, the detection probabilities are detection probabilities of the UE for the SS blocks, N is an integer greater than or equal to 1, and M is an integer greater than or equal to N. Ko ‘306 discloses wherein the N SS blocks are first N SS blocks in the M SS blocks  ranked in a descending order of detection probabilities, the detection probabilities are detection probabilities of the UE for the SS blocks, N is an integer greater than or equal to 1, and M is an integer greater than or equal to N (To reduce the probability of the false SSS detection, a method for changing the SSS used in each cell depending on time may be used. …When the SSS of the i-th SS/PBCH block transmitted via the same beam during the SSS circulation cycle is denoted by SSS(i), the BS may randomize correlation between SSSs transmitted in different cells by differently setting SSS(i) (i=l, ... , N). That is, the BS may design the pattern of SSS(i), which is allocated to each cell, such that a correlation value between SSSa(i) used in the a-th cell and SSSb(i) used in the b-th cell varies depending on time. Additionally, when there are a total of L physical cell IDs, the BS may allocate different sequences to all SSS(i) ( a= 1, ... , L, i= 1, ... , N). According to this method, the pattern of SSS(i) can be easily designed. However, since a total of L *N SSS sequences are 
For claims 3, 10 and 24, Yoon discloses The measurement gap determination method according to claim 1, wherein the measurement configuration information comprises at least one of: 
an index of each of the at least one BWP on which the SS block is actually transmitted (Although 6 SSBs (with the SSB indices of {1,2,3,4,9,10}) are actually transmitted in the above-described example, a method for informing "Max index=10" in order to preferentially measure the RSRP of the SSBs with the indices from 1 to 10 with reference to the highest index can be considered; see par. 0183), a frequency position of each of the at least one BWP on which the SS block is actually transmitted (the frequency locations of the SSBs in a bandwidth part (BWP) and 
The combination of Yoon and Yi does not explicitly disclose a transmission configuration of the SS block actually transmitted on each of the at least one BWP, wherein the transmission configuration comprises at least one of:  an index of the actually-transmitted SS block in a SS block set, a time position of the actually-transmitted SS block in the SS block set, a transmission period of the SS block set, a time offset of the SS block set, a carrier spacing of the SS block, and a Cyclic Prefix (CP) of the SS block, wherein the SS block set is a SS block set to which each SS block actually transmitted on the at least one BWP belongs.  Ko discloses a transmission configuration of the SS block actually transmitted on each of the at least one BWP (Configuration information on common search space; see Ko par. 0255), wherein the transmission configuration comprises at least one of: an index of the actually-transmitted SS block in a SS block set, a time position of the actually-transmitted SS block in the SS block set, a transmission period of the SS block set, a time offset of the SS block set, a carrier spacing of the SS block (Ko par. 0218), and a Cyclic Prefix (CP) of the SS block (Ko par. 0139), wherein the SS block set is a SS block set to which each SS block actually transmitted on the at least one BWP belongs (AUE detects a cell ID and timing information and may be then able to obtain information for accessing a network from PBCH including a part of timing information such as SFN, an SS block index, and half frame timing, information on a common control channel such as a time/frequency position, information on a bandwidth part such as a bandwidth and an SS block position, and information on an SS burst set such as an SS burst set periodicity and an actually transmitted SS block index; see Ko par. 0257). It would have been obvious to the 
For claim 9, Yoon does not explicitly disclose The measurement gap determination method according to claim 8, further comprising: estimating, by the network side device, M SS blocks actually transmitted on the at least one BWP; and selecting, by the network side device, first N SS blocks in the M SS blocks ranked in a descending order of detection probabilities, wherein the detection probabilities are detection probabilities of the UE for the SS blocks, N is an integer greater than or equal to 1, and M is an integer greater than or equal to N, wherein the measurement configuration information of the SS block actually transmitted on the at least one BWP comprises measurement configuration information of the N SS blocks. Ko discloses The measurement gap determination method according to claim 8, further comprising: estimating, by the network side device, M SS blocks actually transmitted on the at least one BWP (According to Table 4, it is able to know that SS blocks are included in SS bursts #0, #1, and #7 via the 8-bit bitmap and it is able to know that 4 SS blocks are included in each SS burst via the additional information. Consequently, it is able to estimate that SS blocks are transmitted via 4 candidate positions prior to the SS bursts #0, #1, and #7; see Ko par. 0227-0229); and wherein the measurement configuration information of the SS block actually transmitted on the at least one BWP comprises measurement configuration information of the N SS blocks (the number of candidates for transmitting an SS block is restricted according to network environment. For example, the number of candidates may vary depending on subcarrier 
The combination of Yoon, Yi and Ko does not explicitly disclose selecting, by the network side device, first N SS blocks in the M SS blocks ranked in a descending order of detection probabilities, wherein the detection probabilities are detection probabilities of the UE for the SS blocks, N is an integer greater than or equal to 1, and M is an integer greater than or equal to N. Ko’306 discloses selecting, by the network side device, first N SS blocks in the M SS blocks ranked in a descending order of detection probabilities, wherein the detection probabilities are detection probabilities of the UE for the SS blocks, N is an integer greater than or equal to 1, and M is an integer greater than or equal to N (To reduce the probability of the false SSS detection, a method for changing the SSS used in each cell depending on time may be used. …When the SSS of the i-th SS/PBCH block transmitted via the same beam during the SSS circulation cycle is denoted by SSS(i), the BS may randomize correlation between SSSs transmitted in different cells by differently setting SSS(i) (i=l, ... , N). That is, the BS may design the pattern of SSS(i), which is allocated to each cell, such that a correlation value between SSSa(i) used in the a-th cell and SSSb(i) used in the b-th cell varies depending on time. Additionally, when there are a total of L physical cell IDs, the BS may allocate different sequences to all SSS(i) ( a= 1, ... , L, i= 1, ... , N). According to this method, the pattern of SSS(i) can be easily designed. However, since a total of L *N SSS sequences are required, the UE .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Chen et al. (US 2020/0374725). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAE S LEE/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415